DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to amendments
The present office action is made in response the amendments filed by applicant on 06/21/2022 and 09/19/2022.
In the amendment of 06/21/2022, it is noted that applicant has made changes to the specification in paragraph [0001] and amended claims 21-33. There is not any claim being added into or canceled from the application. It is also noted that there is not any change being made to the drawings.
The amendments to the specification and the claims as provided in the amendment of 06/21/2022 fail to comply with the requirements of rule 37 C.F.R. 1.121, thus a Notice of Non-Compliant mailed to applicant on 09/19/2022.
In response to the mentioned Notice, applicant has filed a supplemental amendment of 09/19/2022 in which applicant has made changes to paragraph [0001] of the specification and amended claims 21-33. There is not any change to the drawings being provided in the amendment of 09/19/2022.
6.	After review both amendments filed by applicant on 06/21/2022 and 09/19/2022, the following conclusions have been made:
A) the applicant’s arguments provided in the amendment of 06/21/2022 have been entered. The amendments to the specification and the claims as provided in the amendment of 06/21/2022 have NOT been entered;
B) The amendments to the specification and the claims and applicant’s arguments provided in the amendment of 09/19/2022 have been entered; and
C) The pending claims are claims 21-38 in which claims 21-33 are examined in the present office action, and claims 34-38 have been withdrawn from further consideration as being directed to a non-elected Species. There is not any generic claim being provided in the claims.
Response to Arguments
7.	The amendments to the specification and the claims as provided in the amendment of 09/19/2022, and applicant’s arguments provided in the amendments of 06/21/2022 and 09/19/2022 have been fully considered and yielded the following conclusions:
A) Regarding to the objection to the specification as set forth in the office action of 03/24/2022, the amendments to the specification as provided in the amendment of 09/19/2022, and applicant’s arguments provided in the amendment of 06/21/2022, page 10, have been fully considered and are sufficient to overcome the objection to the specification set forth in the mentioned office action;
B) Regarding to the Claim Interpretation set forth in the office action of 03/24/2022, the amendments to the claims as provided in the amendment of 09/19/2022, and applicant’s arguments provided in the amendment of 06/21/2022, page 10, have been fully considered and are sufficient to overcome the Claim Interpretation for the term of “a mobile device” recited in claim 21 and the term of “a flash unit” recited in claims 31-33. 
However, the Claim Interpretation for the term of “flash unit” set forth in the mentioned office action is still maintained to claim 25 because applicant has not amended the claim or provided any argument to overcome the Claim interpretation of such term in present claim 25.
C) Regarding to the rejection of claims 21-33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 03/24/2022, the amendments to the claims as provided in the amendment of 09/19/2022 and applicant’s arguments provided in the amendment of 06/21/2022, page 10, have been fully considered and are sufficient to overcome the rejections of claims 21-24 and 26-33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in the mentioned office action.
However, the rejection of claim 25 is maintained because applicant has not amended the claim to overcome the rejection of the claim due to the use of term “when” in the claim (see claim 25 on line 3). 
Further, the amendments to the claims raise new problems of 35 U.S.C. 112 as provided in the present office action.
D) Regarding to the rejection of claims 21-33 on the ground of nonstatutory double patenting as being unpatentable over claims 9-26 of U.S. Patent No. 9,720,442, as set forth in the office action of 03/24/2022, the amendments to the claims as provided in the amendment of 09/19/2022 and applicant’s arguments provided in the amendment of 06/21/2022, page 10, have been fully considered and are sufficient to overcome the rejections of claims 21-33 on the ground of nonstatutory double patenting as being unpatentable over claims 9-26 of U.S. Patent No. 9,720,442 as set forth in the mentioned office action.
E) Regarding to the rejection of claims 21, 26,  and 28 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Vandemoere et al (US Patent No. 4,901,097), and the rejection of claims 22-24 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vandemoere et al in view of Chinzei et al (US Patent No. 5,166,719), as set forth in the office action of 03/24/2022, the amendments to the claims as provided in the amendment of 09/19/2022 and applicant’s arguments provided in the amendment of 06/21/2022, pages 10-11, have been fully considered 
and are sufficient to overcome the mentioned rejections of claims as set forth in the mentioned office action.
Specification
8.	The lengthy specification which was amended by the amendment of 09/19/2022 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
9.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

10.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
11.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation is “a flash unit” as recited in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.	Claims 21-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons:
a) Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim is rejected because the disclosure, as originally filed, does not provide support for the feature thereof “one or more openings surrounding the camera, the camera flash, and the screen” as recited in the claim on lines 5-6. Applicant is respectfully invited to review the specification and the figures, in particular, paragraph [0022] and fig. 4, which discloses a case for covering a/an (outer surface of a) mobile device wherein the case has opening(s) surrounding a camera lens and/or a camera flash. The disclosure, as originally filed, does not support for a case having one or more opening(s) surrounding a camera lens, a camera flash and a screen of a mobile device as claimed.
For the purpose of examination, the claim is understood as a case having one or more opening(s) surrounding a camera lens and/or a camera flash.
b) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
14.	Claims 21-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons;
a) Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim is rejected because the disclosure does not provide support for the feature thereof “one or more openings surrounding the camera, the camera flash, and the screen” as recited in the claim on lines 5-6. Applicant is respectfully invited to review the specification and the figures, in particular, paragraph [0022] and fig. 4, which discloses a case for covering a/an (outer surface of a) mobile device wherein the case has opening(s) surrounding a camera lens and/or a camera flash. The disclosure does not support for a case having one or more opening(s) surrounding a camera lens, a camera flash and a screen of a mobile device as claimed.
For the purpose of examination, the claim is understood as a case having one or more opening(s) surrounding a camera lens and/or a camera flash.
b) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
15.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


16.	Claims 21-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
a) Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
a1) the feature thereof “the outer surface” (line 1) lacks a proper antecedent basis;
a2) the feature thereof “the mobile device … camera flash” (lines 2-3) makes the claim indefinite for the following reasons:
a21) the mentioned feature recites an outer surface, see line 2 of the claim; however, the claim also recites an outer surface of the mobile device on line 1, thus are “the outer surface” recited on line 1 and  “an outer surface” recited on line 2 the same?
a22) the mentioned feature makes the claim indefinite because it is not understood how an outer surface comprises a camera lens and camera flash, see the claim on lines 2-3. Applicant should note that the mobile device comprises a camera lens and a camera flash, not the outer surface of the mobile device. 
a3) the features thereof “one or more openings surrounding … the camera flash” (lines 5-9) makes the claim indefinite because the claim recites both a board limitation/range and a narrow limitation/range. Applicant should note that a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim  recites the broad recitation thereof “one or more openings surrounding the camera lens and the camera flash” on lines 8-9, and the claim also recites “one or more openings surrounding the camera lens, the camera flash and the screen” on line 5, which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
a4) the claim is indefinite by the feature thereof “the beveled aperture … the camera flash” (lines 12-13). What does applicant mean by “a secondary cone of light generated by the camera flash”? How is the so-called “a secondary cone of light” formed? and which cone of light is considered as a first/primary cone of light generated by the camera flash due to the use of term “secondary” in the feature “a secondary cone of light”?
b) Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
b1) the feature thereof “the flash unit” (line 3) lacks a proper antecedent basis. Applicant should note that  the base claim 21 recites a camera flash, see claim 21 on line 3; and
b2) the claim is indefinite because it is unclear about the structure of the case and a mobile device due to the use of term of “when” in the claim, see the claim on line 3. Applicant should note that the term "when" renders the claim indefinite because it is unclear whether the limitation(s) following such term are part of the claimed invention.  See MPEP § 2173.05(d). 
c) Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the camera” (line 3) lacks a proper antecedent basis.
d) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
Double Patenting
17.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
18.	Claims 29-33, as best as understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-26 of U.S. Patent No. 9,720,442 in view of Hofer et al (US Publication No. 2009/0280871).
a) the features recited in present claims 21-22 are read from features recited in Patent claim 25 except the feature that the mobile device comprises a microprocessor and a screen. However, a mobile device in the form of an internet/smart phone having a microprocessor and a screen, a camera lens and a flash unit is disclosed in the art as can be seen in the mobile device provided by Hofer et al, see paragraphs [0039] and [0047] and figs. 2-3, for example. Thus, it would have been obvious to one skilled in the art at the time the invention ws made to utilize the case provided by the Patent claims 21-22 for covering a mobile device having a processor, a screen, a camera lens and a flash unit as provided by Hofer et al for the purpose of protecting the mobile device from damage due to fall, shock or from environment factors such as moisture, dust, …
b) the features recited in present claim 23 are read from features recited in Patent claim 12; 
c) the features recited in present claims 24-25 are read from features recited in Patent claim 13; 
d) the features recited in present claim 26 are read from features recited in Patent claim 14; 
e) the features recited in present claim 27 are read from features recited in Patent claim 18; 
f) the features recited in present claim 28 are read from features recited in Patent claim 20; 
g) the features recited in present claim 29 are read from features recited in Patent claim 23; 
h) the features recited in present claim 30 are read from features recited in Patent claim 22; and 
i) the features recited in present claims 31-33 are read from features recited in Patent claims 24 and 15-16.
19.	Claims 21-22, as best as understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-25 of U.S. Patent No. 10,627,859 in view of Hofer et al (US Publication No. 2009/0280871).
The features recited in present claims 21-22 are read from features recited in Patent claims 24-25 except the feature that the mobile device comprises a microprocessor and a screen. However, a mobile device in the form of an internet/smart phone having a microprocessor and a screen, a camera lens and a flash unit is disclosed in the art as can be seen in the mobile device provided by Hofer et al, see paragraphs [0039] and [0047] and figs. 2-3, for example. Thus, it would have been obvious to one skilled in the art at the time the invention ws made to utilize the case provided by the Patent claims 24-25 for covering a mobile device having a  processor, a screen, a camera lens and a flash unit as provided by Hofer et al for the purpose of protecting the mobile device from damage due to fall, shock or from environment factors such as moisture, dust, …
Conclusion
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THONG Q NGUYEN/Primary Examiner, Art Unit 2872